Citation Nr: 0204347	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  97-19 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for esophageal ulcer with 
stenotic achalasia of the esophagus and intermittent reflex 
spasm of the esophageal cardiac junction, currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1990 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


The veteran claimed an increased rating in July 1990.  The 
increase was denied by rating decision in December 1990 and 
the veteran submitted a notice of disagreement.  A statement 
of the case was issued and the veteran submitted his 
substantive appeal in which he stated that he wished a travel 
board hearing before a member of the Board at the RO.  A 
hearing was scheduled, but the veteran failed to report for 
the hearing.  The case was never forwarded to the Board; 
however, and the when the veteran again applied for an 
increased rating in 1999 it was determined that the case had 
been pending since 1990.


It is unclear from the record whether the veteran is claiming 
service connection for frostbite of the hands and a dental 
condition on a direct basis and urinary and bowel problems on 
a secondary basis.  The representative in an April 2002 
statement raised the issue of service connection for a total 
rating for compensation purposes based on individual 
unemployabiltiy.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.   The esophageal ulcer with stenotic achalasia of the 
esophagus and intermittent reflex spasm of the esophageal 
cardiac junction is manifested by anemia, regurgitation, slow 
passage of food and liquid through the esophagus, and chest 
pain. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
esophageal ulcer with stenotic achalasia of the esophagus and 
intermittent reflex spasm of the esophageal cardiac junction, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.20, 4.114, Part 4, Diagnostic Code 7305 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records reflect that veteran underwent 
surgery in August 1961 for achalasia of the esophagus and 
esophageal ulcer.

Service connection for an esophageal ulcer, with stenotic 
achalasia of the esophagus and intermittent reflex spasm of 
the esophageal cardiac junction was granted by the RO in a 
March 1963 rating decision.  A 40 percent rating was then 
established as analogous to duodenal ulcer disease.  This 40 
percent rating has been continued since that time and is now 
protected.  

An examination was conducted by VA in September 1990.  At 
that time, it was noted that the veteran had undergone an 
esophageal resection and re-anastomosis of the esophagus 
while on active duty in 1961.  Since that time, he reported 
difficulty with reflux of food material, especially when he 
slept and assumed the supine position.  He had tried various 
positions at night, and various medications, with no 
significant relief.  He also noted intermittent dysphagia and 
associated nausea and vomiting.  These occurred once or twice 
per month.  He denied any significant weight loss, 
hematemesis or hematochezia.  

On examination, it was noted that he had a well-healed 45-cm. 
scar extending from the left inferior aspect of the right 
breast around to the posterior-inferior aspect of the sixth 
and seventh ribs, which were removed for the esophageal 
surgery.  The scar was well-healed and without tenderness.  
Examination of the abdomen showed no evidence of 
hepatosplenomegaly.  Bowel sounds were present and normal 
active.  Rectal examination was guaiac negative.  

A barium swallow, with upper GI study, showed no aspiration.  
The thoracic esophagus was significantly dilated with loss of 
the primary esophageal wave and numerous non-occlusive 
tertiary contractions.  There was retained food and fluid in 
the distal esophagus.  The distal esophagus tapered smoothly 
in a pattern consistent with achalasia.  There was 
significant delay in esophageal emptying such that the 
evaluation of the stomach and duodenum was not possible 
during the study.  The diagnosis was achalasia of the 
esophagus with significant reflux esophagitis.  

The veteran was seen at a VA outpatient clinic in June 1995 
for an unrelated disorder.  VA outpatient medical records 
show treatment for various disabilities, including the 
veteran's service connected disorder during 1998 and 1999.  
In March 1998, it was noted that the veteran had not had an 
exacerbation of his achalasia.  In November 1998, he reported 
that his swallowing was "OK" since he had been given a 
prescription for H. Pylori.  It was noted that he had 
symptoms at night with gastroesophageal reflux disease 
(GERD).  The pertinent assessments were of achalasia and 
GERD.  Medication was prescribed.  

An examination was conducted by VA in June 1999.  At that 
time, the veteran's medical history was again reviewed.  
Current complaints included chest pain and regurgitation.  He 
took medication for reflux esophagitis.  On physical 
examination, he was normally developed and nourished, but 
rather obese.  He said that his weight had remained fairly 
constant.  Chest was clear to percussion and auscultation.  
Heart was not enlarged and had a regular rhythm with no 
murmurs.  His abdomen was protuberant, with no tenderness or 
masses.  Regarding dysphagia, the examiner noted that the 
veteran reported solid food seemed to go down slowly.  
Liquids also occasionally were slow to go down as well.  He 
had mid chest and neck discomfort, particularly after eating.  
There was no hematemesis and no melena.  He had some 
regurgitation, with belching, during the day and any time he 
lay flat.  He did not have nausea or vomiting.  He was on 
medication for his disorder.  His height was listed as 5'9", 
with his weight at 230 pounds, this was down 10 pounds from 
one year earlier.  Laboratory testing showed low hemoglobin 
and hematocrit levels.  A barium swallow showed a worsening 
in the size of the esophagus, with more dilation containing 
more undigested food particles within the esophageal lumen.  
The diagnoses were achalasia, with history of esophageal 
surgery; reflux esophagitis, with history of esophageal 
ulcer; esophageal spasm; and controlled hypertension.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory findings.  
Nor will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.  

The veteran's service connected disorder has been rated as 
analogous to duodenal ulcer disease since the initial grant 
of service connection in 1963.  

Diagnostic Code 7305 provides for the evaluation of duodenal 
ulcer.  For severe duodenal ulcer disease, where pain is only 
partially relieved by standard ulcer therapy, with periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weigh loss productive of 
definite impairment of health, a 60 percent rating is 
warranted.  Moderately severe disability, with symptoms that 
are less than severe but with impairment of health manifested 
by anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times per year, a 40 percent rating is warranted.  
38 C.F.R. § 4.114.  

Spasm of the esophagus (cardiospasm), if not amenable to 
dilation, shall be rated as for the degree of obstruction 
(stricture).  38 C.F.R. § 4.114, Diagnostic Code 7204.  

For moderate stricture of the esophagus, a 30 percent rating 
is warranted; severe stricture, permitting liquids only, will 
be rated as 50 percent disabling.  38 C.F.R. § 4.114, 
Diagnostic Code 7203.  

Diagnostic Code 7346 provides for the evaluation of hiatal 
hernia.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 60 percent evaluation requires symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health. 38 C.F.R. § 4.114.

Lay statements describing the symptoms of a disability are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

In this regard, the recent VA examination showed that the 
veteran was experiencing chest pain and regurgitation.  Blood 
testing showed some decreased hemoglobin and hematocrit 
levels which is indicative of anemia and the barium swallow 
showed a worsening in the size of the esophagus, with more 
dilation.  The examiner indicated that the veteran had lost 
10 pounds the prior year.  However, both the veteran and the 
examiner indicated that his weight was fairly stable and he 
was described as nourished.  Also, the examiner described the 
veteran's state of health as good.  Additionally, the veteran 
had no complaints of nausea or vomiting and he was able to 
swallow solids.  After reviewing the evidence it is the 
judgment of the Board that the degree of impairment resulting 
from the esophageal ulcer with stenotic achalasia of the 
esophagus and intermittent reflex spasm of the esophageal 
cardiac junction does not satisfy the criteria for a higher 
rating under Diagnostic Codes 7204, 7346, or 7305.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.    


ORDER

Entitlement to an increased rating for esophageal ulcer with 
stenotic achalasia of the esophagus and intermittent reflex 
spasm of the esophageal cardiac junction, is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

